                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

    TODAY’S OFFICE, INC.                         *
                        PLAINTIFF                *
    V.                                           *
                                                 *    CASE NO. 4:18CV00733 SWW
    STEELCASE, INC.                              *
                            DEFENDANT            *
                                                 *

                                            ORDER

          Today’s Office, Inc. (“TOI”) brings this action against Steelcase, Inc.

(“Steelcase”), charging violations of the Arkansas Franchise Practices Act and tortious

interference with contractual relationships. Before the Court is TOI’s second motion to

compel [ECF Nos. 29, 30], Steelcase’s response in opposition [ECF No. 31], TOI’s reply

[ECF No. 44], and Steelcase’s sur-reply [ECF No. 53]. After careful consideration, and

for reasons that follow, TOI’s motion is denied as moot.

          By order entered May 13, 2019, the Court granted in part and denied in part TOI’s

first motion to compel and directed Steelcase to produced “reasonably accessible

communications that mention or related to [TOI].”1 After the discovery deadline expired,

TOI filed a second motion to compel, reporting that Steelcase produced copies of emails

but failed to comply with a request to describe how it identified the emails it produced.

TOI also complained that Steelcase had limited its production to the emails of five

employees. By way of relief, TOI requested that the Court strike Steelcase’s answer or,

alternatively, preclude the testimony of certain witnesses, order Steelcase to produce the




1
    ECF No. 29.

                                                1
missing documents, and order Steelcase to provide information about how it identified

the emails it produced.

       Steelcase responded, detailing its significant efforts to comply with the Court’s

order compelling discovery. Steelcase also explained that the parties had differing views

as to the scope of emails that were “reasonably accessible,” but after TOI filed the second

motion to compel, Steelcase attempted to comply with TOI’s interpretation and produced

an additional 3,542 emails, which Steelcase asserted rendered TOI’s second motion to

compel moot.

       TOI filed a reply, asserting again that Steelcase had failed to produce information

about how it identified the emails it produced, which amounted to a “hide-the-ball” tactic.

Steelcase filed a sur-reply, stating that it has searched for and produced the email

messages of all custodians requested by TOI. Steelcase also provided a detailed report as

to how it searched for and recovered the communications it produced. Additionally, by

affidavit, counsel for Steelcase reported that Steelcase offered to produce additional

witnesses for deposition as may be requested by TOI.

       After careful review, the Court finds that TOI’s second motion to compel is moot

and finds no basis for imposing sanctions.

       IT IS THEREFORE ORDERED that Plaintiff’s motion to compel [ECF No. 29] is

DENIED AS MOOT.

       IT IS SO ORDERED THIS 15TH DAY OF NOVEMBER, 2019.


                                                  /s/Susan Webber Wright
                                                  UNITED STATES DISTRICT JUDGE




                                             2
